Hovey, J.
Isabel Young filed a petition in the Court of Common Pleas of Decatur county, to remove Robert F. Young from the guardianship of John Yoimg, her husband, who had been adjudged insane.
The petition charges that the guardian had failed to file inventories, and provide for John Young’s family; that he was wa,sting the estate, and was unsuited to the trust.
At the January term, 1853, the defendant answered, denying the allegations in the petition. The Court, upon the hearing, revoked the letters of guardianship, and the defendant appealed to this Court.
The evidence shows a failure to file proper inventories. Wheat, to the amount of 50 dollars, although sold, was not reported in the inventory or sale bill. In cases like this, a large discretion must necessarily be left to the Courts having original jurisdiction, and we will not disturb their action unless that discretion is grossly abused.
Per Curiam. — The judgment is affirmed with costs.